The plaintiff in error was convicted in the district court of Garfield county upon a charge that he did keep a place in the city of Enid with the intent and purpose of selling intoxicating liquors, and his punishment fixed at 30 days in jail and a fine of $300. To reverse the judgment, he appeals.
In the case of Proctor v. State, 15 Okla. Cr. 338,176 P. 771, the statute upon which this prosecution was based was held unconstitutional and void. For the reasons stated in the opinion, the judgment is reversed.